DETAILED ACTION
1. 	This is in response to an application No. 16/863,981 filed on April 30, 2020. Claims 1-19 have been submitted for examination. Claims 4 and 13 are canceled as a result of examiner’s amendment. Thus claims 1-3, 5-12 and 14-19 are pending and claims 1, 10  and 19 are independent.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority	
3.	This application filed 04/30/2020 is a continuation of 15967018, filed 04/30/2018, now abandoned. 15967018 is a continuation of 15688298, filed 08/28/2017, now U.S. Patent #9961050. Application No. 15688298 is a continuation of 14539181, filed 11/12/2014, now U.S. Patent #9749297
					Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 04/30/2020 and 08/14/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
5.	The drawings filed on April 30, 2020, are accepted. 
Specification
6.	The specification filed on April 30, 2020, is also accepted. 

7.	On February 24, 2022, applicant's representative attorney William G. Hughes, Reg. No. 46,112 and examiner conducted examiner-initiated telephone interview. The summary of the interview is attached. 

EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney William G. Hughes, Reg. No. 46,112, on February 24, 2022.


	The application has been amended as follows:
In the claims:

1.	(Currently Amended)  A computer program product including instructions recorded on a non- transitory computer readable storage medium and configured, when executed by at least one computer processor, to cause the at least one computer processor to: receive authentication data on a first channel, the authentication data including at least one reference identifying a communicated argument on a second channel; receive a coordination argument  ; and wherein the communicated argument is at least one of a plurality of communicated arguments, and at least one temporal argument indicates a partial temporal ordering among the plurality of communicated arguments.
4.	(Canceled)


10.	(Currently Amended)  A method of executing instructions stored in a computer memory, using a computer processor, the method comprising: receiving authentication data on a first channel, the authentication data including at least one reference identifying a communicated argument on a second channel; receiving a coordination argument on a third channel, the coordination argument enabling verification, using the authentication data, of access to the communicated argument that is identified by the at least one reference; ; and wherein the communicated argument is at least one of a plurality of communicated arguments, and at least one temporal argument indicates a partial temporal ordering among the plurality of communicated arguments.

13.	(Canceled)


19.	(Currently Amended)  A system comprising: at least one computer processor; and at least one memory storing instructions on a non-transitory computer readable storage medium and executable by the at least one computer processor, the instructions configured to cause the at least one processor to receive authentication data on a first channel, the authentication data including at least one reference identifying a communicated argument on a second channel; receive a coordination argument on a third channel, the coordination argument enabling verification, using the authentication data, of access to the communicated argument that is identified by the at least one reference;; and wherein the communicated argument is at least one of a plurality of communicated arguments, and at least one temporal argument indicates a partial temporal ordering among the plurality of communicated arguments.


Allowable Subject Matter
9.	Claims 1-3, 5-12 and 14-19 are allowed. 
10.	The following is an examiner’s statements of reasons for allowance:
11. 	 The following references/prior arts disclose the general subject matter recited in independent claims 1, 10 and 19.

A.  	US Patent No. 6396928 B1 to Zheng discloses a method for authenticatable encryption of a digital message m for transmission from a sender having a public key y, and a private key xa to a receiver having a public key yb and a private key xb, comprising;
determining a message key k using the receiver public key and a randomly selected number x;
calculating a first message parameter r, comprising a message authentication code, from said digital message m and a first portion of said message key k;
calculating a second message parameter s from the sender private key, the randomly selected number x and the first message parameter r, such that said message key k is recoverable by the receiver from an arithmetic operation of said first and second message parameters, the sender public key and the receiver private key; and
encrypting said digital message m using a second portion of said message key k to obtain cipher text c wherein the method for transmission of a digital message m from a sender to a receiver, comprising encrypting the digital message according to the authenticatable encryption method and transmitting the obtained cipher text c from said sender to said receiver together with the first and second message parameters.



C. 	US Patent No. 7,353,204 or US Publication No. 2002/0143710 A1 to Liu discloses a method and apparatus for transmitting a message from a sender to an intended recipient. The method includes encrypting a message using a symmetric key, sending the encrypted message to an intended recipient without the symmetric key and providing the symmetric key to a third party. If the intended recipient signs and returns to the third party a receipt for the message, the method includes transferring, by the third party, the receipt to the sender and providing the symmetric key to the intended recipient.
D.	International Publication WO 03/081840 A1 to ABDULHAYOGLU on at least Figure.1-3 cf. page 8, lines 16-26 discloses, "In step 1, A transmits to T a message packet comprising: la. Kl (Bpk (Kr), Ask (HI (Kr (M)), AskHI (Kr))). Thus, A sends to T a session key (Kl) encrypted sub-packet message including the release key (Kr) for the message (M), encrypted by B's public key and Kl, and a digital signature (AskHI (Kr (M))) of the encrypted message (Kr (M))"; page 10, lines 16-20, "Step 5 T first verifies that the HI (Kr (M)) received from A matches the HI (Kr (M)) received from B. Only if the two match 

E. 	See the other cited prior arts
However, the above prior arts of record including the rest of the cited prior arts including the prior arts cited in the parent applications IDS either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the functional limitation recited in independent claims 1, 10 and 19. For this reason, the specific claim limitations recited in independent claims 1, 10 and 19 taken as whole are found to be allowable.

12.	 The dependent claims 2-3, 5-9, 11-12 and 14-18 which are dependent on the above independent claims 1 and 10 being further limiting to the independent claims, definite and enabled by the specification are also allowed.

13.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMSON B LEMMA whose telephone number is 571-272-3806.  The examiner can normally be reached on M-F 8am-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaw Yin Chen can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMSON B LEMMA/Primary Examiner, Art Unit 2498